DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-9 and 11-18 are allowed because a search of the prior art does not teach nor render obvious the first light extraction surface further includes a concave part such that the claimed expression is satisfied, in combination with the other limitations of claim 1.
Claim 10 is allowed because a search of the prior art does not teach nor render obvious the light extraction surface of the cladding layer further includes a concave part such that the claimed expression is satisfied, in combination with the other limitations of claim 10. 
Examiner notes that the prior art noted below (as a non-limiting example) demonstrates that it is known in the prior art to vary the angles and dimensions of the concave part so as to improve light extraction efficiency. However, a search of the prior art does not teach nor render obvious setting the particular distance claimed in relation to the claimed angles. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wakai et al. (U.S. Patent No. 9,490,393 B2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819